April 12, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                             ANGELA GARCIA, Appellant

NO. 14-11-00089-CV                        V.

                          FRANCISCO J. ALVAREZ, Appellee
                              ____________________



       This cause, an appeal from the judgment in favor of appellee, Francisco J.
Alvarez, signed January 13, 2011, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

       We order appellant, Angela Garcia, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.